DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for want of prosecution. Plaintiffs filed their Complaint on March 24, 2009. On July 17, 2009, the court issued a Journal Entry. That Journal Entry stated that the parties were to meet and discuss settlement alternatives. Defendant's recommendations were due to the court by September 15, 2009, and Plaintiffs were to notify the court by October 2, 2009, if they were requesting a trial or had settled the case. Plaintiffs did not respond as directed to the court by October 2, 2009.
On October 7, 2009, the court issued a second Journal Entry, stating that if the court did not hear from Plaintiffs within 14 days of the date of the Journal Entry, Plaintiffs' appeal would *Page 2 
be dismissed for lack of prosecution. The court has had no further communication from Plaintiffs. The court finds that this appeal should be dismissed for lack of prosecution.
Now, therefore,
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this ___ day of October 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on October29, 2009. The Court filed and entered this document on October 29, 2009. *Page 1